DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2020 has been entered.
Response to Amendment
Claims 1, 2, 4, 6, 8, 9, 11-14, and 16-21 have been entered. Claims 1, 2, 4, 12, 13, 17, and 18 have been amended. Claims 7 and 10 have been cancelled. Claim 21 has been entered. Claims 1, 2, 4, 17, 18, and 20 have been amended to overcome the objections, 35 U.S.C. 112(b) rejections, and/or 35 U.S.C. 101 rejections set forth in the Final Rejection mailed on 03 August 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the specification does not mention:
step d) of Single finger tapping task, step d) being calculating a score by computing a number of unwanted taps and/or computing a number of overflow taps;
step c) of Multi-finger tapping task, step c) being calculating a score by computing a number of correct taps and a number of incorrect taps, the correct tap is a tap made by the finger as instructed and a tap different from the required target tap, is an incorrect tap; and
the score of each take is compared to a reference performance, said reference performance is the score of a healthy subject.
Regarding claim 2, the specification does not provide support for calculating a score by comparing the sequence of taps to a sequence of visual cues generated by the computation unit.
Regarding claim 4, the specification does not provide support for determining the score, the calculation of a tracking error as the root-mean-square error between an applied force and the target force.
Claims 6, 8, 9, 11-14, and 16-21 are further rejected due to their dependency to claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4, 6, 8, 9, 11-14, and 16-21 are further rejected due to their dependency to claim 1.
Claim 1 recites “the instruction” in step c) of the Finger Force-Tracking task bullet point. It is unclear if “the instruction” is referring to the visual cues mentioned in step a). For examination purposes, “the instruction” is interpreted as “visual cues.” Examiner suggests amending “the instruction” to “providing visual cues.”
Claim 1 recites the limitation “the required target tap” in line 3 of step c) of the Multi-finger tapping task. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to recite “a required target tap.”
Claim 2 recites the limitation “the four fingers” in line 2 of step a). There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to recite “four fingers.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 8, 9, 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pozos et al. ‘482 (US Pub No. 2001/0049482 – previously cited) in view of Nashner ‘833 (US Pub No. 2005/0075833 – previously cited) further in view of Leonard et al. ‘237 (US Pub No. 2012/0296237 – previously cited).
Regarding claim 1, Pozos et al. ‘482 teaches a method for evaluating manual dexterity (Abstract) and for quantifying the independence of the fingers of a subject ([0061]), having impaired upper limb and/or hand function ([0012], [0041]-[0042]), with: - a computation unit ([0013]; force measuring apparatus), - a screen and a device for quantifying the independence of the fingers linked to the computation unit ([0052]; data display and keyboard), the device for quantifying comprises pistons ([0014]), one piston per finger ([0015]), said method comprising assessing the performance of the subject in the three following tasks: (i) a Finger Force-Tracking task consisting of a visuo-motor task for determining a control of force ([0060]-[0061]; Feedback is visual feedback, as seen in Fig. 5.); and (ii) a Single finger tapping task consisting of repetitive tapping with one finger for testing a control of timing to the subject ([0041], [0061]); and (iii) a Multi-finger tapping task consisting of simultaneous tapping with different finger configurations in response to visual cues ([0061]), wherein:
the Finger Force-Tracking task comprises: a) providing visual cues generated by the computation unit to the subject to exert a defined force to continuously track “a target force” which increases, decreases or maintains ([0015]; maintain a given force while conducting repetitive finger movements), by a unique finger on a piston ([0060]); b) measuring the target force exerted on the piston ([0047]);
the Single finger tapping task comprises: a) providing visual/auditory cues to the subject, to tap the piston with a specific finger at a defined rate ([0061]; The subject is prompted to depress each key repetitively in a particular rhythm.); b) detecting the taps of the specific finger on the 
the Multi-finger tapping task comprises: a) providing instructions to the subject to tap one or more pistons with one or more fingers simultaneously ([0061]); b) detecting the taps on the piston ([0047]).
Pozos et al. ‘482 teaches all of the elements of the current invention as mentioned above except for the Single finger tapping task comprises: a) providing visual/auditory cues generated by the computation unit to the subject and the Multi-finger tapping task comprises: a) providing visual cues to the subject to tap one or more pistons with one or more fingers simultaneously.
Nashner ‘833 teaches a visual display receives information from a computer and may display any instructions generated by the computer to the subject ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified step a) of the Single finger tapping task and step a) of the Multi-finger tapping task of Pozos et al. ‘482 to include providing visual cues generated by a computer as Nashner ‘833 teaches. Doing so would aid in instructing the subject to perform a task when needed.
Pozos et al. ‘482 in view of Nashner ‘833 teaches all of the elements of the current invention as mentioned above except for the Finger Force-Tracking task comprises: c) calculating a score by measuring the time between the instruction and the exertion of the target force on the piston; and/or by measuring a time during which the target force is exerted on the piston; the Single finger tapping task comprises: d) calculating a score by computing a number of unwanted taps and/or computing a number of overflow taps; and the Multi-finger tapping task comprises: c) calculating a score by computing a number of correct taps and a number of incorrect taps, the correct tap is a tap made by the finger as 
Leonard et al. ‘237 teaches determining a score by considering a time factor for each task. A score can also be determined by subtracting a number of errors from a total number of taps ([0050]). Errors in the tapping data are detected by comparing with a predetermined tapping sequence, which then generates a total test score in accordance with the detected errors and outputs the total test score ([0010]). The collected data may be compared with normative data which will act as the control data ([0006], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Finger Force-Tracking task, the Single finger tapping task, and the Multi-finger tapping task of Pozos et al. ‘482 in view of Nashner ‘833 to include calculating a score by measuring the time between the instruction and the exertion of the target force on the piston, calculating a score by computing a number of unwanted taps and/or computing a number of overflow taps, and c) calculating a score by computing a number of correct taps and a number of incorrect taps, the correct tap is a tap made by the finger as instructed and a tap different from the required target tap, is an incorrect tap, the score of each take is compared to a reference performance, said reference performance is the score of a healthy subject, respectively, as Leonard et al. ‘237 teaches that this will aid in detecting errors in the tapping data and outputting a total test score ([0010]), which will aid in assessing motor coordination skills in a user ([0009]).
Regarding claim 2, Pozos et al. ‘482 teaches assessing the performance of the subject in a “Sequential finger tapping task” for determining a motor sequence performance, said task comprises: a) providing instruction defined visual cues generated by the computation unit to the subject to tap the piston with the four fingers in a defined sequence; b) detecting the taps on the piston as a sequence of taps ([0041], [0061]); and c) comparing the sequence of taps to a sequence of visual cues generated by 
Pozos et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237 teaches all of the elements of the current invention as mentioned above except for calculating a score by comparing the sequence of taps to a sequence of visual cues generated by the computation unit.
Leonard et al. ‘237 teaches errors in the tapping data are detected by comparing with a predetermined tapping sequence, which then generates a total test score in accordance with the detected errors and outputs the total test score ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sequential finger tapping task of Pozos et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237 to include calculating a score by comparing the sequence of taps to a sequence of visual cues generated by the computation unit as Leonard et al. ‘237 teaches that this will aid in detecting errors in the tapping data and outputting a total test score ([0010]), which will aid in assessing motor coordination skills in a user ([0009]).
Regarding claim 8, Pozos et al. ‘482 teaches wherein the providing visual cues to the subject to tap one or more pistons with one or more fingers simultaneously of the Multi-finger tapping task comprises tapping with a single finger or a combination of two fingers, said combination being selected from a list consisting of index/middle finger, index/ring finger, index/litter finger, middle finger-/ring finger, middle finger-/little finger, and ring finger-/little finger ([0061]).
Regarding claim 9, Pozos et al. ‘482 teaches wherein the Multi-finger tapping task further comprises repeating a) and b) n times, n being an integer between 1 and 64 ([0041]-[0044]; It is noted that when repeatedly tapping all four fingers sequentially, one of ordinary skill in the art would understand that the fingers would repeat the tapping sequence more than once.).
Regarding claim 11, Pozos et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237, as applied to claim 9, teaches all of the elements of the current invention as mentioned above except for wherein the Multi-finger tapping task further comprises computing absent taps in response to visual cues, and/or additional taps with other finger(s) than the one(s) of the task.
Leonard et al. ‘237 teaches recording a miss when a contact is made with an error ring surrounding tapping targets ([0046]-[0047]). Leonard et al. ‘237 also teaches detecting errors in tapping data and outputting a total test score ([0010]). One of ordinary skill in the art would understand that detecting errors in tapping data may include missed/absent taps and/or additional taps with other finger(s) than the one(s) of the task.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Multi-finger tapping task of Pozos et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237, as applied to claim 9, to include computing absent taps in response to visual cues, and/or additional taps with other finger(s) than the one(s) of the task as Leonard et al. ‘237 teaches that this will aid in evaluating motor performance based on how many errors were detected ([0046]).
Regarding claim 12, Pozos et al. ‘482 teaches wherein the Sequential finger tapping task further comprises: d) repeating a) and b) n times, wherein n is an integer comprised between 1 and 15 ([0041]-[0044]; It is noted that when repeatedly tapping all four fingers sequentially, one of ordinary skill in the art would understand that the fingers would repeat the tapping sequence more than once.); and e) comparing the sequence of taps to the sequence of visual cues ([0077]; The force profiles may be used as input to a computer-driven game to modify the rate of presentation for the player.).
Regarding claim 13, Pozos et al. ‘482 teaches wherein the Sequential finger tapping further comprises: d) repeating a) and b) n times, wherein n is an integer comprised between 1 and 15 ([0041]-[0044]; It is noted that when repeatedly tapping all four fingers sequentially, one of ordinary skill in the 
Regarding claim 14, Pozos et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237, as applied to claim 12, teaches all of the elements of the current invention as mentioned above except for wherein comparing the sequence of taps to the sequence of visual cues comprises computing a number of correct sequences and a number of incorrect sequences, and optionally the number of consecutive correct taps within part of an incorrect sequence.
Leonard et al. ‘237 teaches a performance analysis module that identifies errors ([0046]-[0048]) by detecting errors in the tapping data by comparison with a predetermined tapping sequence ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comparing the sequence of taps to the sequence of visual cues of Pozoz et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237, as applied to claim 12, to include computing a number of correct sequences and a number of incorrect sequences as Leonard et al. ‘237 teaches that this will aid in evaluating motor performance base on how many errors were detected ([0046]).
Regarding claim 17, Pozos et al. ‘482 teaches the method of claim 1, wherein the Finger Force-Tracking task: the visual cue representing a target force (Fig. 1 bubbles 121-125 and [0060]), and the finger force-tracking task comprises a cursor whose position on the screen relative to a line representing the target force is controlled by the force exerted by the subject on the piston with the finger (Figs. 10A-10E and [0062]).
Regarding claim 18, Pozos et al. ‘482 teaches a system with: a processing system including a computation unit ([0013]; force measuring apparatus) and an input interface, a screen and a device for quantifying an independence of the fingers configured to be linked to the processing system ([0052]; data display and keyboard), the device for quantifying comprises pistons ([0014]), one piston per finger ([0015]), for implementing the method of claim 1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pozos et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237 further in view of Carey ‘687 (US Patent No. 4,885,687).
Regarding claim 4, Pozos et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237 teaches wherein the Finger Force-Tracking task further comprises for determining the score, the calculation of a tracking error as the root-mean-square error between an applied force and the target force.
Carey ‘687 teaches a root-mean-square (RMS) error score is computed for tracking effort. A routine calculates the RMS error between the pattern and the response according to the formula (Column 5 Lines 43-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Finger Force-Tracking task of Pozos et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237 to include the calculation of a tracking error as the root-mean-square error between an applied force and the target force as Carey ‘687 teaches. Doing so would aid in determining an error score for a subject’s motor control in order to minimize the undershoot or overshoot error about the desired target (Column 1 Lines 25-38).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pozos et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237 further in view of Lapp ‘266 (US Pub No. 2014/0298266 – previously cited).
Regarding claim 6, Pozos et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237 teaches all of the elements of the current invention as mentioned above except for wherein detecting the taps of the specific finger on the piston of the Single finger tapping task comprises detecting taps by a finger other than the specific finger that taps the piston at a defined rate in an absence of a concomitant tap by the specific finger, defined as the “unwanted taps” and/or detecting taps by a finger other than the specific finger concomitant with a tap by the specific finger defined as “overflow taps.”
Lapp ‘266 teaches a finger may on occasion start a gesture in a wrong input region and thereby indicate a wrong finger identity ([0285]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Single finger tapping task of Pozos et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237 to include detecting taps by a finger other than the specific finger that taps the piston at a defined rate as Lapp ‘266 teaches that this will aid in indicating the wrong finger identity ([0285]).
Claims 16 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Pozos et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237 further in view of Raghavan et al. ‘537 (International Pub No. WO 2014/186537 – previously cited).
Regarding claim 16, Pozos et al. ‘482 teaches a) evaluating manual dexterity in the subject; and c) evaluating upper limb and/or hand impairment if performance in at least one of the tasks is below performance of a healthy subject (see 35 U.S.C. 102(a)(1) rejection for claim 1).
Pozos et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237 teaches all of the elements of the current invention as mentioned above except for b) comparing a performance of the subject for each of the tasks with the performance of a healthy subject.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pozos et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237 to include comparing a performance of the subject for each of the tasks with the performance of a healthy subject as Raghavan et al. ‘537 teaches this will aid in restoring dexterity and functional hand use in patients with neurologic impairment from various conditions ([0006]).
Regarding claim 21, Pozos et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237 teaches all of the elements of the current invention as mentioned above except for wherein the subject having impaired upper limb and/or hand function caused by an element of the following list: stroke, cerebral palsy, hemiparesis, multiple sclerosis, brain tumors, schizophrenia, neurodegenerative diseases, Parkinson’s disease, Alzheimer’s disease, spinocerebellar ataxia, Huntington’s disease, motor neuron diseases, spinal muscular atrophy, amyotrophic lateral sclerosis, and other diseases of the nervous system of the brain.
Raghavan et al. ‘537 teaches the need for access to rehabilitation for subjects that have experienced neurological injury such as stroke, cerebral palsy, multiple sclerosis, spinal cord injury, etc. ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subjecting having impaired upper limb and/or hand function caused by a stroke, cerebral palsy, multiple sclerosis, spinal cord injury, etc. as Raghavan et al. ‘537 teaches this will aid in treating a subject with neurological injury through motor relearning (Abstract).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pozos et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237 further in view of Sensix (Finger Force Manipulandum FFM – previously cited).
Regarding claims 19 and 20, Pozos et al. ‘482 further in view of Nashner ‘833 further in view of Leonard et al. ‘237, as applied to claims 1 and 18, respectively, teaches all of the elements of the current invention as mentioned above except for wherein the quantifying device comprises a force-torque sensor and a displacement sensor.
Sensix teaches a FFM, a measurement tool of the fingers flexion, that is a combination of a force and displacement device (Page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quantifying device of Pozos et al. ‘482 in view of Nashner ‘833 further in view of Leonard et al. ‘237 to include a force-torque sensor and a displacement sensor as Sensix teaches this will aid in studying finger flexion individually, one after the other, or all together (Page 1).
Response to Arguments
Applicant argues that Pozos et al. ‘482 does not disclose “having impaired upper limb and/or hand function.” Examiner respectfully disagrees, as [0010-0012] and [0041]-[0042] of Pozos et al. ‘482 teaches that the device may be used to evaluate impaired subjects. Furthermore, Applicant also argues that Pozos does not disclose calculating a score by measuring the time between the instruction and the exertion of the target force on the piston; and/or measuring a time during which the target force is exerted on the piston, calculating a score by computing a number of unwanted taps and/or computing a number of overflow taps, calculating a score by computing a number of correct taps and a number of incorrect taps, and the score of each task is compared to a reference performance, said reference performance is the score of a healthy subject. Examiner respectfully agrees. However, upon further 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AURELIE H TU/Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791